Putnam J.
delivered the opinion of the Court. The general phraseology in the assignment is sufficient to include the furniture which is in question. The conveyance of certain property specified, and of all other property of every name and nature except such as is exempt from attachment, might well be construed to mean all the property which the assignors had jointly or each of them had severally. But we are to take the whole instrument into consideration, in order to ascertain the true intent and meaning of the parties. The first party consisted of Light & Stearns, who were indebted and who assigned. The plaintiffs, the assignees, constituted the second party, and were to have the property for the use of the creditors of the first party. The assignment had special reference to *506their joint property ; if it embraced their separate property, it would be by construction rather than by any express declaration • to that effect.
The general words are to be explained by reference to the schedule which was annexed at the time of the execution of the assignment. Three items are set down, stock of books in store, printing presses and materials, notes and demands. The property is classified. The stock of books, without doubt, was joint stock. So the printing presses and materials ; and notes and demands, being in connexion with the other items, may be supposed to be such as belonged to the partnership concern. If the separate property of each partner was intended to be included, it would seem a most unaccountable neglect not to say so in the schedule then annexed.
But the assignment contained a provision for the annexation of other and further schedules as soon as the same cornd be made conveniently. Accordingly a schedule was made by the assignors immediately after the assignment, by the direction of the assignees, which ascertains the value of the property contained in the original schedule. It keeps up the three classes of property. It ascertains the amount of the same. It goes on further to state the amount of debts, and leaves a balance in favor of Light & Stearns of nearly three thousand dollars, and Light & Stearns exhibited that schedule to their creditors. They acted upon that representation. No intimation is given that the furniture which belonged to the assignors individually and separately, was to be considered as part of the property. And the remark before made recurs again, that it is very strange, if the fact were so, that it should not have been stated to be so m the schedule then particularly made out and annexed.
But it could be proved by the parol evidence of Light and of another person, that the furniture was intended to be covered by the assignment. Now without considering the word covered as meaning any thing more than included in the conveyance, we think it perfectly clear that it tends to contradict, rather than to explain the writing, and must be excluded. The case of Tucker v. Clisby & Trs. 12 Pick. 22, cited by the defendant, is applicable to the present, touching the construction of the assignment. In the former case the assignor conveyed various *507articles, viz. casks, shooks, wood, stock and other personal property whatever, being on the premises of or belonging to the assignor, and it was held that it did not include all the personal property which belonged to the assignor, but only such as was on the premises.
The application of the rule of ejusdem generis is to be made in the case at bar, as it was in the case last cited.
The ease of Lano v. Neale, in 2 Stark. R. 105, is very strong to show that the instrument shall be construed without reference to prior agreements, which must be supposed to have merged in the one last executed. There a contract was made for a ship and a quantity of kintlage, (a sort of ballast,) but the bill of sale contained the ship with all her stores, tackle &c. without saying any thing about the kintlage. But it w&s held, as the kintlage could not be considered to be a part of the ship or stores, and nothing was said about it in the bill of sale, that the defendant was not liable for it.
The general words are restrained by reference to the schedules which were annexed before the attachment was made. So that the assignment, independently of the parol evidence, can not by fair construction be said to include the furniture of the individual assignors. Wilkes et al. v. Ferris, 5 Johns. R. 345.
Such was the situation of this affair until the attachment was made of the furniture by a creditor of Light. After that attachment one of the plaintiffs made an addition to the schedule, viz. “ Individual property, $ 600 and that is contended by the plaintiffs to cover the furniture in controversy. Now it needs no argument to prove that the rights of the parties to this suit were fixed before that addition was made, or to show that the attaching creditor cannot be legally prejudiced thereby. That transaction does not make the case more strong for the assignees.
It was contended for the plaintiffs, that the clause in the bill of sale expressing that it was a conveyance of all the property of the assignors except what was by law exempted from attachment, must have referred to the furniture, because no part of the property mentioned in the schedule was exempted from attachment. If this were so, the argument would be rather plausible than sound. But it is not certain that no part of the *508printing presses, and materials would be exempted from attach ment.
In Buckingham v. Billings, 13 Mass. R. 82, the plaintiff failed to recover because the printing types and forms attached were part of an extensive printing establishment, and were of great value, much exceeding the amount of privileged property, and therefore not necessary for the plaintiff. In that case it appeared, that there was left property of that description suffi cient to enable the plaintiff to go on with his business, though not quite so extensively as before. And in the case now under consideration it does not appear but that a part of the printing presses and materials referred to in the schedule, might have been protected from attachment within the true intent of the statute, which would have enabled the debtor to have earned bread for his family and to have saved them from great distress, without trenching to any considerable extent on the property on which his creditors might levy. The expression, therefore, that it was all the property excepting what was exempted from attachment, does not necessarily imply a reference to other property than is mentioned in the schedule. We should rather suppose that the expression was limited to all the property contained in the schedule which was annexed before the attachment ; which, we have already seen,' did not contain the furniture.
The result is, that in the opinion of the whole Court the furniture did belong to Light at the time when it was attached, and that according to the agreement of the parties the plaintiffs are to become nonsuit